Citation Nr: 0216550	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.  He died on May [redacted], 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant 
filed a timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's Certificate of Death indicates that he died 
on May [redacted], 1999 of hepatic encephalopathy, due to or as a 
consequence of hepatic failure, due to or as a consequence of 
metastases, due to or as a consequence of pancreatic 
carcinoma.

3.  At the time of the veteran's death in May 1999, he was 
service connected for the following disabilities:  residuals 
of a gunshot wound to the left pleural cavity through the 
diaphragm, rated as 40 percent disabling; residuals of a 
wound to the anterior thigh muscle group with atrophy and 
weakness, rated as 30 percent disabling; a splenectomy, rated 
as 30 percent disabling; persistent sinus tachycardia, rated 
as 10 percent disabling; residuals of a gunshot wound to the 
abdominal muscle, with adhesive peritonitis, rated as 10 
percent disabling; a post-operative healed wound to Muscle 
Group XIX, rated as 10 percent disabling; and an injury to 
the left wrist, Muscle Group VII, with no current residuals, 
rated as noncompensably (zero percent) disabling.

4.  The evidence does not indicate that the hepatic 
encephalopathy which caused the veteran's death, or the 
hepatic failure, metastases, and pancreatic carcinoma which 
caused this condition, were incurred in or aggravated by his 
military service.

5.  The evidence does not indicate that the veteran's 
service-connected disabilities caused or contributed 
substantially and materially to his death.

6.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.807 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the appellant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1999, in the statement of the 
case (SOC) issued in February 2000, in the supplemental 
statement of the case (SSOC) issued in April 2001, and in 
correspondence to the appellant have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims. 

Furthermore, the Board observes that in the SSOC issued in 
April 2001, the RO provided the appellant with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, the duty to assist claimants under 38 
U.S.C.A. § 5103A, and a claimant's responsibility and the 
benefit of the doubt under 38 U.S.C.A. § 5107.  The RO 
described the evidence needed to establish the appellant's 
claims, and specifically identified what evidence was needed 
from the appellant versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002).  

The RO has informed the appellant that it would be helpful if 
she could obtain a private medical opinion, and has provider 
her with a list of potential questions she should ask a 
private physician to help clarify the relevant medical issues 
involved in her claims.  The appellant has not submitted any 
such opinion in response.  The appellant and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the appellant's 
claims.  As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, VA examination reports and 
treatment records, the veteran's official Certificate of 
Death, and several personal statements made by the appellant 
in support of her claim.  The RO requested, and received, a 
medical opinion from a VA medical professional, and a copy of 
this medical opinion has been associated with the claims 
file.  There is no need for any further medical opinion to 
decide the claim.  The appellant testified at a hearing 
before an RO hearing officer in August 2000, and a transcript 
of this testimony has been associated with the veteran's 
claims file.  At the time of this hearing, the appellant and 
her service representative indicated that the RO had obtained 
all pertinent records regarding the issues on appeal, and 
that no outstanding evidence existed.  Therefore, the Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

I.  Service connection for the cause of the veteran's death

Pertinent Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, including 
arteriosclerosis, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Factual Background

The veteran died in May 1999.  The immediate cause of death, 
as listed on the official Certificate of Death, was hepatic 
encephalopathy, due to or as a consequence of hepatic 
failure, due to or as a consequence of metastases, due to or 
as a consequence of pancreatic carcinoma.  No disorders were 
listed under the section reserved for other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  An autopsy was not performed.  

During his lifetime, the veteran established service 
connection for the following disorders, rated as follows:  
residuals of a gunshot wound to the left pleural cavity 
through the diaphragm, rated as 40 percent disabling; 
residuals of a wound to the anterior thigh muscle group with 
atrophy and weakness, rated as 30 percent disabling; a 
splenectomy, rated as 30 percent disabling; persistent sinus 
tachycardia, rated as 10 percent disabling; residuals of a 
gunshot wound to the abdominal muscle, with adhesive 
peritonitis, rated as 10 percent disabling; a post-operative 
healed wound to Muscle Group XIX, rated as 10 percent 
disabling; and an injury to the left wrist, Muscle Group VII, 
with no current residuals, rated as noncompensably (zero 
percent) disabling.  

The appellant, the veteran's widow, maintains that the 
veteran's left pleural cavity injury caused fatigue, 
shortness of breath, and reduced respiratory capacity, which, 
in conjunction with his scar tissue and adhesions in the 
chest area, led to his emphysema, later diagnosed as chronic 
obstructive pulmonary disease.  She further contends that the 
medications the veteran was required to take to treat his 
respiratory condition complicated his organ system, and 
eventually led to his complete multiple organ failure.  In 
addition, she asserts that treating physicians were unable to 
perform the necessary tests and provide necessary treatment 
for the veteran (such as bypass surgery) because of his 
severe respiratory problems, including pulmonary 
insufficiency.  In essence, the appellant contends that the 
veteran's service-connected chest and lung injuries started 
an ongoing series of events that led to the veteran's ever-
deteriorating health, which eventually resulted in his death.

A review of the veteran's claims file reveals a large amount 
of medical records reflecting treatment provided to the 
veteran in the final two decades of his life, including 
records from Community Hospital Associates dated from May 
1975 to April 1989, records from Battle Creek Health System 
dated from September 1992 to May 1999, a 2-D echodoppler 
report from Chandra Madala, M.D. dated in November 1993, a 
cardiac evaluation from Prasadarao S. Koneru, M.D. dated in 
February 1997, a VA x-ray report of the veteran's chest dated 
in March 1998, and a VA outpatient treatment note dated in 
December 1998.  However, the claims file contains only two 
items of evidence, apart from the Certificate of Death 
itself, which address the issues of the causation of the 
veteran's death, and whether the veteran's service-connected 
disabilities played any role in his demise - a June 1999 
opinion from M. Rafi, M.D., and a March 2001 opinion from a 
VA medical professional.  In his June 1999 statement, Dr. 
Rafi offered the following observations and opinion:

[The veteran] has suffered for many years 
from pulmonary insufficiency as a result 
of war injuries.  He was using oxygen 
continuously and his activities were 
limited.  Because of this problem we were 
unable to perform corrective surgery for 
his heart and further diagnostic tests 
and treatment of liver disease.  I 
believe his demise was directly related 
to his terminal pulmonary insufficiency.

In August 2000, the RO sent a letter to the appellant seeking 
her assistance in obtaining clarification of Dr. Rafi's 
opinion.  The RO asked that the appellant contact Dr. Rafi 
and to present a list of questions to him with a request that 
he provide responses.  Specifically, the RO noted Dr. Rafi's 
statement that due to the veteran's pulmonary insufficiency 
resulting from the veteran's pleural cavity injury in 
service, the physicians treating his last illness were unable 
to perform further diagnostic tests and treatment of his 
liver disease.  The RO then asked that Dr. Rafi indicate 
specifically what further diagnostic tests and treatment of 
the liver disease could not be performed due to pulmonary 
insufficiency, and whether this additional diagnostic tests 
and treatment would have would have prevented his death, 
given the overwhelming nature of the primary causes of the 
veteran's death, including multiple organ failure.  He was 
also to be asked whether, if the additional diagnostic 
testing and treatment would not have prevented the veteran's 
death, there was nevertheless a reasonable basis to believe 
that the veteran's failure to receive further diagnostic 
testing and treatment was a material factor in accelerating 
his death.  In addition, Dr. Rafi was to be asked to respond 
to several questions which addressed the nature and extent of 
the veteran's pulmonary insufficiency due to pleural cavity 
injury, for which the veteran was service connected, and the 
nature and extent of his superimposed pulmonary insufficiency 
due to chronic obstructive pulmonary disease, for which he 
was not service connected, including separating out, to the 
extent possible, the pulmonary insufficiency caused by each 
disorder.  He was also to be asked to determine, to the 
extent possible, which disease most likely caused the most 
significant pulmonary insufficiency, which disease most 
likely prevented further diagnostic testing and treatment, 
and the probability that the pleural cavity injury was a 
factor in causing the veteran's COPD. 

The appellant was asked to obtain this information from Dr. 
Rafi and to then forward the requested evidence to the RO 
within 60 days.  To date, no response from the appellant has 
been received.

In February 2001, having received no response from the 
appellant, the RO sought its own VA medical opinion.  In its 
opinion request, the RO noted the causes of death as listed 
on the veteran's Certificate of Death.  The RO also 
specifically noted Dr. Rafi's June 1999 statement, and 
reported his opinion.  The RO indicated that they had asked 
the appellant to contact Dr. Rafi to specify what further 
diagnostic tests and treatment of the liver disease were 
unable to be performed due to the pulmonary insufficiency 
associated with his pleural cavity injury, but that no 
response to this request had been received.  The RO therefore 
asked the VA examiner to review the veteran's claims file, 
and to provide responses to several questions regarding the 
causation of the veteran's death.  

First, the reviewer was asked to opine whether the primary 
causes of the veteran's death were by their very nature so 
overwhelming that eventual death could likely have been 
anticipated irrespective of any other diagnostic tests or 
treatment which could have been provided for the liver 
disease were it not for his respiratory condition.  [The 
Board notes that in a handwritten response in the margin, the 
reviewer indicated "yes" in response to this question.]

Second, if the response to question one was "yes," the 
reviewer was asked whether there was nevertheless a 
reasonable basis for holding that the failure to receive the 
additional diagnostic tests or treatment was a material 
factor in accelerating death.  [The Board notes that in a 
handwritten response in the margin, the reviewer indicated 
"no" in response to this question.]

Third, the reviewer was asked whether it was likely, not 
likely, or about as likely as not that there was pulmonary 
insufficiency associated with the pleural cavity injury in 
1944.  If this was believed to be at least as likely as not 
the case, the reviewer was asked to opine whether the 
pulmonary insufficiency was of a progressive or a 
debilitating nature, or was instead a relatively minor 
condition that had remained static from the time of the 
pleural cavity injury in 1944, and not itself truly 
debilitating.

Fourth, the reviewer was asked to opine whether the true 
source of the veteran's respiratory debilitation was his 
pulmonary insufficiency associated with his pleural cavity 
injury or his severe superimposed COPD.

Fifth, the reviewer was asked to comment on the likelihood 
that it was the veteran's pulmonary insufficiency associated 
with his COPD versus the pulmonary insufficiency associated 
with his pleural cavity injury that prevented further 
diagnostic tests and treatment of the liver disease.

Sixth, the reviewer was asked to opine on the likelihood that 
the veteran's pleural cavity injury was a factor in causing 
his COPD.

In March 2001, the reviewer submitted a lengthy typewritten 
response to these questions.  The reviewer indicated that she 
had reviewed the veteran's claims file, including the medical 
records from Battle Creek Health System and the transcript of 
the appellant's hearing, and had concluded that her opinion 
differed from that rendered by Dr. Rafi and the appellant.  
She then offered the following opinion:

Starting with the cancer of the pancreas 
with metastasis to the liver, I have to 
agree that the cause of death [of the 
veteran] was the pancreatic and liver 
carcinoma...

I do not agree with Dr. Rafi that they 
could not do more extensive tests or 
treatment for [the veteran] because of 
his pulmonary insufficiency, from [what] 
I reviewed on his chart, [the veteran] 
was going through multi-organ failure 
problems, and this was not completely 
[sic] associated to his pulmonary 
insufficiency.

I would also like to clarify that the 
injuries that [the veteran] had in the 
service that are described in his C-file, 
the patient apparently in October, 1944 
had a penetrating shell fragment that 
went through the left upper quadrant 
entry of his chest, between the sixth 
interspace and the 10th intercostal 
space, and which caused damage to his 
left lung base, and also his left 
diaphragm, spleen, stomach and other 
organs.  As a result of these injuries 
the patient I would have to agree might 
have been short of breath due to 
restrictive pulmonary disease, but not 
obstructive pulmonary disease, which is 
the diagnosis of COPD, and the evidence 
shown in multiple x-rays that the patient 
had COPD.  Those are completely different 
illnesses.  The patient [was shown] to 
have obstructive pulmonary disease in 
both lungs, and this could have been 
caused due to his history of cigarette 
smoking.  His end stage COPD in his later 
years was due to his obstructive 
pulmonary disease, and not his 
restrictive pulmonary problems in his 
left lung.  His pulmonary insufficiency 
was due to the restrictive pulmonary 
disease that was caused due to the injury 
in 1944, but this is not a progressive 
disease.  The COPD on the other hand is a 
progressive disease, especially if he 
continues to smoke for so many years.  On 
the other hand having COPD if he also had 
restricted [sic] pulmonary disease from 
the injury in 1944, his overall breathing 
may have gotten worse, but there was no 
relationship with one or the other.  The 
restricted [sic] pulmonary disease did 
not cause the obstructive pulmonary 
disease, and I do not agree that the COPD 
or the pulmonary insufficiency would have 
prevented the doctor from doing further 
diagnostic tests for his liver condition.  
At the moment that these tests were 
intended to be done, the patient was 
already in a very fragile state, not 
because of his pulmonary condition, but 
because of his multiple organ failure, 
and I do not believe that if the patient 
would have been able to have this CAT 
scan or other diagnostic studies, such as 
liver biopsies would it [sic] make any 
difference in the patient's outcome.  The 
patient would have probably died just as 
he did from his liver condition.


Analysis 

The claim for service connection for the cause of the 
veteran's death hinges upon the medical probability of a 
relationship between service-connected disabilities and the 
veteran's death.  This is clearly a matter involving the 
application of medical expertise to the facts of the case, 
and thus only those parties with medical knowledge are 
competent to provide probative evidence.  The record in this 
matter contains two conflicting medical opinions that address 
this determinative question. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Following a review of these two 
opinions, the Board observes that neither opinion indicated 
that the medications which the veteran took to treat his lung 
problems were in any way related to his eventual death from 
liver cancer, as asserted by the appellant.  In addition, 
although Dr. Rafi indicated that corrective surgery could not 
be performed on the veteran's heart because of his pulmonary 
insufficiency, neither he nor any other examiner has stated 
that the veteran's heart problems caused his death.  On the 
contrary, the two medical providers appear to agree that the 
immediate cause of the veteran's death was his liver disease 
(in this case, carcinoma which had spread from the pancreas), 
as indicated on his official Certificate of Death.  They also 
appear to agree that the veteran's service-connected pleural 
injury caused some degree of pulmonary insufficiency.  This 
is consistent with the appellant's accounts that the veteran 
was short of breath and easily fatigued for many decades 
prior to his death in 1999.  

However, they disagree regarding the role the veteran's 
service-connected lung disease played in the pulmonary 
insufficiency the veteran was suffering from immediately 
prior to his death.  In this regard, the Board observes that, 
following a review of the veteran's claims file, the VA 
reviewer specifically described the nature and location of 
the veteran's inservice chest injury, and the damage caused 
thereby.  He also described the difference between 
restrictive pulmonary disease and obstructive pulmonary 
disease, indicating that the inservice injury would have 
resulted in only restrictive lung disease.  He also noted 
that at the time of the veteran's death, he was suffering 
from severe end-stage obstructive pulmonary disease (COPD), 
which was a completely different - and wholly unrelated - 
disease.  As such, the VA reviewer's opinion was supported by 
citations to specific medical evidence as well as by 
discussions of applicable medical principles.  Dr. Rafi's 
short opinion, by contrast, contained no supporting facts and 
no explanatory rationale whatsoever, but rather stated a bare 
conclusion. 

In addition, the VA reviewer specifically noted that he had 
formed his opinion after reviewing all prior medical evidence 
in the veteran's claims file, including the opinion and 
statement of Dr. Rafi and the complete hospitalization 
reports from Battle Creek Health Care System in the years and 
days leading up to the veteran's death.  By contrast, Dr. 
Rafi did not disclose which records, if any, he had reviewed 
in forming his opinion.  Although he indicated that the 
veteran had been a patient of his at the time of his death, 
he did not indicate whether he had reviewed the history of 
the veteran's service-connected injuries, as recounted in his 
claims file, to determine whether they were related to his 
death.  In this regard, the Board observes that in a 
Statement in Support of Claim dated in February 2000, the 
appellant requested that VA forward a copy of the veteran's 
complete service medical records to Dr. Rafi for his review, 
as "Dr. Rafi needs these records to review the veterans 
medical history."  This was accomplished in March 2000.  
However, no further communication from Dr. Rafi has been 
received since that time.  

In addition, in his opinion Dr. Rafi noted that the veteran 
was "using oxygen continuously" in the years prior to his 
death when describing the impact of the pulmonary 
insufficiency incurred as a result of his war injuries.  
However, the medical evidence is clear that the veteran was 
required to use oxygen in the years prior to his death 
because of his chronic obstructive pulmonary disease, not 
because of his restrictive pulmonary disease.  Indeed, Dr. 
Rafi himself appeared to concede as much in a Consultation 
dated May [redacted], 1999, in which he stated that the veteran's 
severe medical problems consisted of "chronic obstructive 
lung disease, oxygen dependent." 

There is further disagreement between Dr. Rafi and the VA 
reviewer regarding the role the veteran's pulmonary 
insufficiency played in preventing further diagnostic testing 
and treatment of the veteran's liver cancer.  Dr. Rafi stated 
that this testing and treatment were unable to be performed 
due to the veteran's pulmonary insufficiency, while the VA 
reviewer indicated that they were unable to be done due to 
the fragile medical state of the veteran due to his multiple 
organ failure.  

However, the Board finds that a final determination regarding 
the role the veteran's service-connected pleural disability 
played in his overall pulmonary insufficiency, and the role 
that this pulmonary insufficiency played in preventing 
further diagnostic tests and treatment of the veteran's liver 
disease, is not critical to the outcome of this claim.  This 
is because, as indicated by the VA reviewer, even if the 
treating physicians had been able to perform further testing, 
it would have made no difference in the ultimate outcome, as 
the veteran would have died from his terminal liver cancer in 
any case.  Indeed, the futility of any further diagnostic 
testing seems to have been discussed and understood by Dr. 
Rafi, the veteran and the appellant prior to the veteran's 
death, as indicated in a consultation by Dr. Rafi dated May 
[redacted], 1999.  At that time, he indicated that "About six weeks 
ago, the patient had a CT scan of the abdomen that showed 
liver metastasis.  After discussing with the patient and the 
wife it was decided not to proceed with any biopsy because it 
was determined that the patient's health could not be 
improved."  (emphasis added).  The inevitability of the 
veteran's demise was also indicated in Dr. Rafi's additional 
statement that "The patient and the family are well aware of 
multiple organ failure and it was a unanimous decision that 
only palliative measures are to be taken and I thought that, 
considering the patient's circumstance that it was the most 
optimum treatment."  Thus, the medical record supports the 
VA reviewer's opinion that any further diagnostic studies, 
such as a CAT scan or liver biopsies, would not have made a 
difference in the outcome.

The Board observes that, as indicated above, VA has informed 
the appellant that it would be useful for her to obtain 
another, more detailed, private medical opinion from Dr. 
Rafi, and has forwarded to her a list of questions that she 
could use in obtaining the most useful and relevant evidence 
from Dr. Rafi.  These questions were essentially identical to 
those that were posed to the VA reviewer, including a 
determination of what diagnostic tests and liver cancer 
treatment were unable to be performed, and whether, even if 
they were performed, they would have made any difference, 
given the advanced stage of the veteran's cancer and his 
concurrent multiple organ failure.  To date, there is no 
evidence which indicates that the appellant has requested 
this private medical opinion from Dr. Rafi.  While the 
appellant's representative has argued that VA should request 
this opinion directly from Dr. Rafi, the Board observes that, 
as indicated above, VA has already fully satisfied its duty 
to assist the appellant in developing her claim, as set forth 
in 38 C.F.R. § 3.159.  As this regulation indicates, VA's 
duty to request private medical records, once triggered, 
extends only to those records that actually exist.  Nothing 
in section 3.159 indicates that VA's duty extends to asking 
private physicians and health care facilities to actually 
create new records for an appellant.  At the time of her 
hearing before an RO hearing officer in August 2000, the 
appellant indicated that she had sent all relevant existing 
medical records to VA, including all records from Dr. Rafi, 
and her service representative confirmed that VA had been 
sent all relevant medical records.  Furthermore, in a further 
attempt to assist the appellant in developing her claim, the 
RO has sought, and obtained, a medical opinion from a VA 
medical professional.  As such, VA has fully satisfied its 
duty to assist the appellant, and has notified her of what 
further evidence she could request be created to further 
support her contentions.

Finally, the Board notes that the official Certificate of 
Death listed only liver failure and encephalopathy and 
pancreatic cancer as the causes of the veteran's death.  As 
indicated earlier, the veteran's various pulmonary and 
cardiac problems were not listed as official causes of the 
veteran's death, nor were they listed as other significant 
conditions contributing to his death.

The Board has considered the appellant's contention, as set 
forth in several statements submitted to VA, that the 
veteran's left pleural cavity injury caused decreased 
respiratory capacity, diaphragm strength, and the development 
of scar tissues, which led to emphysema, later diagnosed as 
COPD, which rendered physicians unable to properly treatment 
his heart problems and to perform diagnostic testing on his 
liver, which became cancerous and caused his death.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the pancreatic and hepatic cancer that led to 
the veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

With regard to the veteran's service connected disabilities 
apart from his pulmonary impairment, there is no competent 
evidence indicating they caused or contributed to cause the 
veteran's death.  Moreover, as noted above, there is 
competent evidence of record that the cause of the veteran's 
death was so overwhelming that no other disability could have 
made a difference in the outcome.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Dependents' Educational Assistance

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who dies of a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, for reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death.  The Board 
observes that in cases such as this, "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

